**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               17-JUN-2020
                                                               08:38 AM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                     vs.

          ERIK ERNES, Petitioner/Defendant-Appellant.
________________________________________________________________

                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

                               JUNE 17, 2020

     McKENNA, POLLACK, AND WILSON, JJ., WITH RECKTENWALD, C.J.,
              DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                  OPINION OF THE COURT BY McKENNA, J.

                             I.   Introduction

      This case arises from Erik Ernes’s (“Ernes”) conviction of

the offense of assault against a law enforcement officer in the

second degree, in violation of Hawaiʻi Revised Statutes (“HRS”) §

707-712.6 (2014).1     On October 11, 2016, Ernes fell asleep while


1
      HRS § 707-712.6 (2014) provides:

            (1)   A person commits the offense of assault against
                  a law enforcement officer in the second degree
                                                              (continued. . .)
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **


riding the bus home from work.         After making several

unsuccessful attempts to wake Ernes, who appeared intoxicated,

representatives of the bus company called the Honolulu Police

Department (“HPD”) to request assistance.           An HPD officer

responded to the scene and succeeded in waking Ernes through

sternum rubs.      Apparently startled, Ernes then punched the HPD

officer in the face with his fist.          He was arrested, charged,

and convicted after a bench trial.2          The Intermediate Court of

Appeals (“ICA”) affirmed Ernes’s conviction in a summary

disposition order (“SDO”).        State v. Ernes, CAAP-XX-XXXXXXX,

2019 WL 2929017 (Haw. App. July 8, 2019).

      Ernes presents the following question on certiorari:

            Whether the ICA gravely erred in finding that the District
            Court did not reversibly err in failing to obtain a valid
            on-the-record waiver of Ernes’ constitutional right to a
            jury trial.

      We hold that under the totality of the circumstances,

taking into account the defendant’s language barrier and the

(continued. . .)
                   if the person recklessly causes bodily injury
                   to a law enforcement officer who is engaged in
                   the performance of duty.

            (2)    Assault of a law enforcement officer in the
                   second degree is a misdemeanor. The court
                   shall sentence the person who has been
                   convicted of this offense to a definite term of
                   imprisonment, pursuant to section 706-663, of
                   not less than thirty days without possibility
                   of probation or suspension of sentence.

2     The Honorable Paula Devens presided. Ernes was sentenced to the
mandatory 30 days of imprisonment, see supra note 1, and his sentence was
stayed pending appeal.



                                       2
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


lack of information regarding defendant’s background and

experience, State v. Gomez-Lobato, 130 Hawaiʻi 465, 472, 312 P.3d
897, 904 (2013), the record does not reflect an on-the-record

exchange sufficient to constitute the true colloquy required to

establish a knowing and intelligent waiver of Ernes’s

constitutional right to a jury trial.             State v. Baker, 132

Hawaiʻi 1, 6, 319 P.3d 1009, 1014 (2014).

                              II.      Background

A.    District court proceedings

      On February 15, 2017, the district court3 held a hearing to

determine whether Ernes would demand a jury trial or whether he

would waive that right.       Ernes was provided with a court-

appointed Chuukese interpreter.             Defense counsel opened by

stating, “Your Honor, at this time, my client will be waiving

his right to jury trial, will be pleading not guilty, [and will

be] asking for . . . a Chuukese interpreter for trial.”             The

district court then addressed Ernes as follows:4

            Court:      Okay, good morning, Mr. Ernes.

            Ernes:      (In English)    Good morning.



3     The Honorable Lono J. Lee presided.

4     In the transcript for this hearing, when Ernes responded to the
district court directly, without the interpreter’s assistance, the court
reporter specifically indicated in the transcript that Ernes spoke “(In
English).” When Ernes responded to the district court in Chuukese, requiring
the interpreter’s assistance, the court reporter specifically indicated that
Ernes spoke “(Through the interpreter).”



                                        3
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


           Court:       I just received a waiver of jury trial
                        form.[5] Did you sign it?

           Ernes:       (Through the interpreter)    Yes.

           Court:       Okay. Did you review it with your
                        attorney?

           Ernes:       (Through the interpreter)    Yes.

           Court:       Okay. Did she explain to you what a jury
                        trial is?

           Ernes:       (In English)    Yes.

           Court:       Okay. For the record, a jury trial is
                        where you have an opportunity to help
                        select 12 people from the community. The
                        State needs to prove its case beyond a
                        reasonable doubt to all 12 jurors, and
                        all 12 jurors must agree before you can
                        be found guilty. Is that your
                        understanding?

           Ernes:       (Through the interpreter)    Yes.

           Court:       Yes.   Okay.   Is your mind clear today?

           Ernes:       (In English)    Yes.

           Court:       Okay, how much education do you have?
                        High school? College?

           Ernes:       (In English)    No, just have high school.

           Court:       High school? Okay. Do you understand
                        your right to a jury trial?

           Ernes:       (Through the interpreter)    Yes.

           Court:       Yes. Is anyone forcing you to give up
                        this right?

           Ernes:       (In English)    No.


5     Because Ernes’s waiver of jury trial form was omitted from the record
on appeal, the ICA entered an order directing the district court clerk to
file a supplemental record on appeal including the form. However, the clerk
was unable to locate the form. The parties therefore stipulated to, inter
alia, the following facts: Ernes executed a waiver of jury trial form,
affixing his signature on the form after a paragraph stating, “I hereby waive
and give up my right to be tried by a jury and agree that my case may be
tried by a single judge.” The district court received the form and filed it
in open court.



                                        4
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **



           Court:       All right, thank you. Court will find
                        defendant knowing, voluntary,
                        (indiscernible) right to jury trial,
                        enter a not guilty plea, request Chuukese
                        interpreter next proceeding.

      The district court accepted Ernes’s jury trial waiver and

not guilty plea.     Ernes was convicted after a bench trial.6

B.    ICA proceedings

      Ernes appealed his conviction to the ICA.          With respect to

the jury trial waiver issue,7 the ICA concluded that Ernes failed

to carry his burden to demonstrate that his jury trial waiver

was involuntary.     Ernes, SDO at 2.      The ICA reasoned:

           Ernes does not dispute that he signed a Waiver of
           Jury Trial form that waived his right to a jury
           trial. Ernes admits that the District Court
           thereafter inquired whether Ernes reviewed the waiver
           form, whether his attorney reviewed the form with
           him, whether his attorney explained the concept of a
           jury trial, whether he understood that a jury trial
           is an opportunity to help select twelve people from
           the community, and whether he understood that the
           State was required to prove its case beyond a
           reasonable doubt to all twelve jurors, and all twelve
           jurors must agree before he can be found guilty.
           Ernes answered in the affirmative to all of those
           inquiries. Therefore, it appears from the record
           that Ernes voluntarily waived his right to a jury
           trial and, thus, he has the burden to demonstrate by
           a preponderance of the evidence that his waiver was
           involuntary.




6     Ernes was sentenced to the mandatory 30 days of imprisonment, see supra
note 2, and his sentence was stayed pending appeal.

7
      Ernes raised two additional points of error before the ICA: (1) the
State failed to present sufficient evidence that he acted recklessly; and (2)
the State did not prove beyond a reasonable doubt facts negating self-
defense. The ICA resolved these points of error by concluding that, “[w]hen
the evidence adduced at trial is considered in the strongest light for the
prosecution, . . . there was sufficient evidence to convict Ernes of Assault
Against a Law Enforcement Officer in the Second Degree.” Ernes, SDO at 4.


                                      5
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


Ernes, SDO at 2-3 (internal quotation marks, brackets, and

ellipsis omitted).

      The ICA cited to State v. Macaso, No. CAAP-XX-XXXXXXX, 2016
WL 2941071 (Haw. App. Apr. 13, 2016), for the proposition that

“stopping and addressing Ernes after stating each component of a

jury trial” was not required for the district court to obtain a

valid waiver of his right to a jury trial.         Ernes, SDO at 3.

The ICA also determined that Ernes “failed to point to any

specific facts to support his claim that the colloquy conducted

[by the district court] was insufficient.” Id.   It therefore

concluded that Ernes knowingly, intelligently, and voluntarily

waived his right to a jury trial. Id.

C.    Certiorari application

      On certiorari, Ernes contends that the ICA misconstrued his

argument on appeal:

           The ICA contended that Petitioner argued that the court was
           required to present the concept of the jury trial into
           “segments[,”] pausing after each “right[.]” . . . [T]he
           ICA noted its determination in [Macaso] that “stopping
           after each right of the Tachibana advisement to determine
           whether the defendant understands that right is not a per
           se requirement for an adequate Tachibana colloquy.”

           That is not the point in this case. Petitioner is not
           arguing for a per se requirement in the taking of an oral
           jury waiver, even after a written waiver has been signed.
           Rather, Petitioner is advocating the required colloquy
           actually be . . . what it was intended to be, i.e., a
           conversation between a defendant and the court [that]
           allows the court to determine that the defendant has an
           actual understanding of the rights that the defendant is
           waiving.




                                     6
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    **


Ernes further argues on certiorari that the district court’s

colloquy was defective because it failed to engage him in a

verbal exchange in which it ascertained his understanding of the

proceedings and his rights, citing to State v. Celestine, 142

Hawaiʻi 165, 170, 415 P.3d 907, 912 (2018), and State v. Pomroy,

132 Hawaiʻi 85, 93, 319 P.3d 1093, 1101 (2014).         He maintains

that the district court’s “single compound question” and his

one-word answers did not constitute a true colloquy, but rather

was in the nature of an advisement.       In addition, Ernes asserts

that “[it] is revealing that [although he] answered some

questions in English, [he] had to answer the single jury trial

rights question through the interpreter.”        He further argues

that the district court did not properly consider the fact that

he required the assistance of an interpreter.         Ernes also

contends the district court failed to “ask any questions to

elicit whether [he] had any limitations [that] might influence

his comprehension of the compound question regarding his jury

trial rights.”    Ernes concludes that the jury trial waiver was

invalid because the district court failed to engage him in “any

exchange to ascertain whether [the] waiver of his jury trial

right was based on his understanding of [that] right[.]”

                       III.   Standard of review

                 The validity of a criminal defendant’s waiver of
           [the] right to a jury trial presents a question of state
           and federal constitutional law. . . . We answer questions
           of constitutional law by exercising our own independent

                                    7
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


             constitutional judgment based on the facts of the case.
             Thus, we review questions of constitutional law under the
             right/wrong standard.

Gomez-Lobato, 130 Hawaiʻi at 468-69, 312 P.3d at 900-01 (citation

omitted).

                               IV.   Discussion

      When a criminal defendant has the right to a jury trial,

the trial court is required to “inform the defendant of the

right to jury trial in the circuit court[,] and that the

defendant may elect to be tried without a jury in the district

court.”     Hawaiʻi Rules of Penal Procedure (“HRPP”) Rule 5(b)(1)

(2014).   This serves several purposes: “(1) it more effectively

insures voluntary, knowing, and intelligent waivers[;] (2) it

promotes judicial economy by avoiding challenges to the validity

of waivers on appeal[;] and (3) it emphasizes to the defendant

the seriousness of the decision[.]”          State v. Friedman, 93

Hawaiʻi 63, 68, 996 P.2d 268, 273 (2000) (quoting United States

v. Cochran, 770 F.2d 850, 851-52 (9th Cir. 1985)).

      A defendant may waive the right to trial by jury either

orally or in writing, provided that such waiver is knowing and

voluntary, and comes directly from the defendant.             State v.

Ibuos, 75 Hawaiʻi 118, 121, 857 P.2d 576, 578 (1993).             But, even

where the defendant executes a written waiver form, “the court

should also engage in an oral colloquy with the defendant to

establish that the waiver was knowing, intelligent, and

                                       8
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


voluntary.”    Gomez-Lobato, 130 Hawaiʻi at 469, 312 P.3d at 901.

The validity of a defendant’s waiver of the right to a jury

trial is reviewed “under the totality of the circumstances

surrounding the case, taking into account the defendant’s

background, experience, and conduct.”          Friedman, 93 Hawaiʻi at

70, 996 P.2d at 275 (citation omitted).          As set forth below,

under the totality of the circumstances surrounding the case,

the district court’s colloquy was insufficient in establishing a

valid waiver of Ernes’s right to a jury trial.

      Our analysis of the validity of Ernes’s jury trial waiver

is guided by Gomez-Lobato, 130 Hawaiʻi 465, 312 P.3d 897;

Friedman, 93 Hawaiʻi 63, 996 P.2d 268; State v. Han, 130 Hawaiʻi

83, 306 P.3d 128 (2013); and United States v. Duarte-Higareda,

113 F.3d 1000 (9th Cir. 1997).

      The defendant in Duarte-Higareda did not speak English, yet

he executed a jury trial waiver form written entirely in

English.   Duarte-Higareda, 113 F.3d at 1002.         At a pretrial

hearing, defense counsel stated, “The defendant and I have had

an opportunity to discuss the matter.          We would waive a jury.     I

believe it’s beneficial to him to do that, after he and I

discussed it on two occasions.” Id.   Although a Spanish

language interpreter was present to assist the defendant, the




                                    9
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


record did not reflect whether the form was sight-translated8

into Spanish for the defendant. Id.   Before trial, the district

court asked defense counsel, “Is this still a court trial?” and

defense counsel responded, “Yes, your Honor.” Id.   The district

court proceeded to trial without questioning Duarte-Higareda

about the waiver form or his understanding of the right to a

jury trial. Id.

      The Ninth Circuit discussed the following guidelines set

forth for determining whether a defendant’s jury trial waiver is

valid:

           The district court should inform the defendant that (1)
           twelve members of the community compose a jury, (2) the
           defendant may take part in jury selection, (3) a jury
           verdict must be unanimous, and (4) the court alone decides
           guilt or innocence if the defendant waives a jury trial.
           Furthermore, the district court should question the
           defendant to ascertain whether the defendant understands
           the benefits and burdens of a jury trial and freely chooses
           to waive a jury trial.
Id. (citations omitted).       Although the Ninth Circuit

acknowledged that a colloquy informing the defendant of the four

primary components of a jury trial is not required in every

case, it noted that, “where the record indicates a special

8     “Sight-translation” involves the oral translation of a document.
Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 573-74 (2012). Thus,
“sight-translation” in this context would have involved the interpreter
orally translating the English language jury trial waiver form into Spanish
for Duarte-Higareda. Without a sight-translation, a person with limited
English proficiency would not understand the document to which a signature is
affixed. Although defense counsel may have followed our guidance in Gomez-
Lobato that “where a defendant needs the assistance of an interpreter,
defense counsel is obligated to explain any waiver of the defendant’s
constitutional rights through an interpreter[,]” 130 Hawaiʻi at 472 n.8, 312
P.3d at 904 n.8 (emphasis omitted), it is incumbent on the court to confirm
that fact in the colloquy.


                                     10
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


disadvantage or disability bearing upon the defendant’s

understanding of the jury waiver, the district court must

conduct a colloquy with the defendant to ensure that the waiver

is voluntary, knowing, and intelligent.” 113 F.3d at 1003

(citing United States v. Christensen, 18 F.3d 822, 825 (9th Cir.

1994)).    The Ninth Circuit explained:

           Duarte[-Higareda’s] language barrier . . . is a “salient
           fact” that was known to the district court and put the
           court on notice that [his] waiver “might be less than
           knowing and intelligent,” [Christensen,] 18 F.3d at 825.
           Under these circumstances, the district court was obliged
           to conduct a colloquy with Duarte[-Higareda] to carry out
           its “serious and weighty responsibility” of ensuring that a
           defendant’s jury waiver is voluntary, knowing, and
           intelligent. By failing to address Duarte[-Higareda] at
           all, the district court failed to discharge this
           responsibility.
Id. (citation omitted).

      Similarly, the defendant in Gomez-Lobato executed a written

jury trial waiver form in English despite not being fluent in

English.   130 Hawaiʻi at 466, 312 P.3d at 898.          During a pre-

trial hearing, in which the defendant had the assistance of a

court-appointed interpreter, the family court questioned him

regarding the waiver form as follows:

           Court:       Good morning, Mr. Gomez[-]Lobato. I have
                        with me a waiver of jury trial form. Are
                        these your initials, and is this your
                        signature on this form?

           Defendant:   Yes.

           Court:       Prior to placing your initials and
                        signature on this form, did you
                        understand what you were doing and
                        signing?

           Defendant:   Yes.


                                     11
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **



           Court:       And was that explained to you in Spanish?

           Defendant:   Yes.

           Court:       Did you discuss this with your attorney?

           Defendant:   Yes.

           Court:       Okay.   Do you have any questions for me?

           Defendant:   No.

           Court:       Okay. The Court concludes that the
                        defendant knowingly, voluntarily,
                        intelligently waived his rights to a jury
                        trial.

130 Hawaiʻi at 468, 312 P.3d at 899 (capitalization removed).

      Although the waiver form was translated for Gomez-Lobato,

and the court communicated with him through the interpreter,

this court held that, under Duarte-Higareda, the language

barrier between Gomez-Lobato and the family court was a “salient

fact” that should have prompted the family court to ask

additional questions to verify that Gomez-Lobato understood the

right he was waiving.         130 Hawaiʻi at 471, 312 P.3d at 903.       We

explained:

           [I]n light of Gomez-Lobato’s language barrier, his
           affirmative answers to each of [the family court’s]
           questions did not establish that he understood he was
           waiving his right to a jury trial.

           This is particularly true where, as here, the record
           contains little information with respect to the defendant’s
           background, experience and conduct. Friedman, 93 Hawaiʻi at
           70, 966 P.2d at 275. . . . Indeed, there is nothing in the
           record to indicate Gomez-Lobato’s educational or employment
           background, or experience with the criminal justice system,
           that could establish that he understood his right to a jury
           trial.

130 Hawaiʻi at 472, 312 P.3d at 904 (footnote omitted).


                                      12
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


      Although we recognized that “courts are best situated to

determine what questions need to be asked of individual

defendants,” we determined that, under Duarte-Higareda, the

family court’s questions were insufficient to ascertain that

Gomez-Lobato understood his right to a jury trial. Id.

(footnote omitted).      We therefore held that the family court

erred in finding Gomez-Lobato’s waiver to be voluntary, knowing,

and intelligent.     130 Hawaiʻi at 473, 312 P.3d at 906.

      Han, which addressed a Tachibana9 colloquy, is relevant to

colloquy requirements when a language barrier exists.              In Han,

two advisements took place regarding the defendant’s right to

testify, one before trial began, and one at the close of the

defendant’s case, as required by Tachibana.           130 Hawaiʻi at 85-

86, 306 P.3d at 131-32.       A Korean language interpreter was sworn

in to interpret both.      130 Hawaiʻi at 85, 306 P.3d at 131.         The

Tachibana colloquy given at the close of the case was as

follows:

           Court:       Oh, okay. All right. And so let me take
                        this opportunity, then, to question your
                        client again and -- before we bring in
                        our jury. All right, [Petitioner], good
                        morning. Your attorney just informed the
                        court that you are not going to testify
                        on your behalf.



9
      Tachibana v. State, 79 Hawaiʻi 226, 900 P.2d 1293 (1995), holding that
trial courts must advise criminal defendants of their right to testify and
must obtain an on-the-record waiver of that right in every case in which the
defendant does not testify.



                                     13
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


           Han:        (Through the interpreter) Yes.

           Court:      Okay. All right, remember in the beginning ——
                       beginning of our trial, this court advised you
                       of your rights. And that is, one, you have the
                       right to testify on your behalf, and that ——
                       that decision to testify —— whether to testify
                       or not is your decision alone and that nobody
                       can force you to testify. And then, of course,
                       second, you also have the constitutional right
                       to remain silent and that if you decide to
                       exercise your right to remain silent, the jury
                       will be instruct —— will be instructed not to
                       hold that against you.

                             Okay. And —— and I trust that you have
                       —— now that the State has finished its case and
                       you had a chance to discuss what happened with
                       your attorney, and based on that discussion,
                       you have decided that you are not going to
                       testify on your behalf. Is anybody threatening
                       or forcing you this morning not to testify?

           Han:        (Through the interpreter) No.

           Court:      The decision not to testify is yours and yours
                       alone after you have discussed the matter with
                       your attorney.

           Han:        (Through the interpreter) Yes.

130 Hawaiʻi at 85-86, 306 P.3d at 130-31.

       We concluded the transcript did not indicate that a true

colloquy had occurred, as the court had merely advised Han of

his rights without any discussion, exchange, or ascertainment

that Han fully comprehended these rights.         See 130 Hawaiʻi at 89,
306 P.3d at 134.    Thus, we determined that, under the totality

of the circumstances, no valid on-the-record waiver was shown:

           With respect to the Tachibana colloquy at the close of
           defendant’s case, first, the court did not ask Petitioner
           for appropriate responses to ensure that Petitioner
           understood the rights articulated, and second, the risk
           that Petitioner did not understood was exacerbated by the
           fact that Petitioner needed an interpreter during the
           proceedings. Accordingly, a review of the court’s
           interactions with Petitioner with respect to the
           constitutional right to testify establishes that the court

                                    14
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


             did not obtain a valid on-the-record waiver of Petitioner’s
             right to testify.

130 Hawaiʻi at 93, 306 P.3d at 138 (footnote omitted).

      Trial courts must ensure adequate protection of the

constitutional rights of defendants who have limited English

proficiency (“LEP”).       Our cases explain that the presence of

this “salient fact” underscores the importance of a court’s

colloquy as a procedural safeguard of the defendant’s right to

testify.10    Thus, this salient fact requires that a record show a

“true colloquy” occurred, which means a discussion and exchange

between the court and the defendant sufficient to establish that

the defendant truly understood the rights being waived.              Hence,

in the instant case, the issue is whether, “under the totality

of the circumstances surrounding the case, taking into account

the defendant’s background, experience, and conduct,” the record

reflects that the district court carried out its “serious and

weighty” responsibility of ensuring that Ernes’s jury trial

waiver was voluntary, knowing, and intelligent.            Gomez-Lobato,

130 Hawaiʻi at 470, 479, 312 P.3d at 902, 911.

      To repeat, this was the entirety of Ernes’s jury trial

waiver colloquy:

             Court:      Okay, good morning, Mr. Ernes.

             Ernes:      (In English)   Good morning.

10    The requirement of a true colloquy is not limited to situations in
which the “salient fact” is a language barrier. We have also recognized
mental illness as a “salient fact.” Han, 130 Hawaiʻi at 92, 306 P.3d at 137.


                                        15
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **



           Court:     I just received a waiver of jury trial
                      form. Did you sign it?

           Ernes:     (Through the interpreter)    Yes.

           Court:     Okay. Did you review it with your
                      attorney?

           Ernes:     (Through the interpreter)    Yes.

           Court:     Okay. Did she explain to you what a jury
                      trial is?

           Ernes:     (In English)    Yes.

           Court:     Okay. For the record, a jury trial is
                      where you have an opportunity to help
                      select 12 people from the community. The
                      State needs to prove its case beyond a
                      reasonable doubt to all 12 jurors, and
                      all 12 jurors must agree before you can
                      be found guilty. Is that your
                      understanding?

           Ernes:     (Through the interpreter)    Yes.

           Court:     Yes.   Okay.   Is your mind clear today?

           Ernes:     (In English)    Yes.

           Court:     Okay, how much education do you have?
                      High school? College?

           Ernes:     (In English)    No, just have high school.

           Court:     High school? Okay. Do you understand
                      your right to a jury trial?

           Ernes:     (Through the interpreter)    Yes.

           Court:     Yes. Is anyone forcing you to give up
                      this right?

           Ernes:     (In English)    No.

           Court:     All right, thank you. Court will find
                      defendant knowing, voluntary,
                      (indiscernible) right to jury trial,
                      enter a not guilty plea, request Chuukese
                      interpreter next proceeding.

      First, like the defendants in Duarte-Higareda and Gomez-

Lobato, Ernes executed a written jury trial waiver form.           While


                                     16
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


Ernes indicated that he reviewed the form with counsel, the

record does not indicate that the form was sight-translated into

Chuukese for him.

      Second, as in Duarte-Higareda, Gomez-Lobato, and Han,

Ernes’s language barrier was a “salient fact” known to the

court.   Even where a defendant executes a written waiver form,

“the court should also engage in an oral colloquy with the

defendant to establish that the waiver was knowing, intelligent,

and voluntary.”    Gomez-Lobato, 130 Hawaiʻi at 469, 312 P.3d at

901 (citations omitted).     The language barrier elevated the

district court’s obligation to “conduct a colloquy . . . to

carry out its ‘serious and weighty responsibility’ of ensuring

that [his] jury waiver is voluntary, knowing, and intelligent.”

Duarte-Higareda, 113 F.3d at 1003; Gomez-Lobato, 130 Hawaiʻi at

471, 312 P.3d at 903; Han, 130 Hawaiʻi at 92, 306 P.3d at 137.

      Third, the exchange between the court and the defendant

must be a “true colloquy,” which is discussion and exchange

between the trial court and the defendant sufficient for an

ascertainment based on the record that the defendant fully

comprehended the constitutional rights being waived.        Han, 130

Hawaiʻi at 90, 306 P.3d at 135.     When a language barrier is

involved, such a discussion and exchange is required to fulfill

a court’s responsibility.



                                   17
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **


      Applying these general principles to this case, other than

 confirming that Ernes had signed the jury trial waiver form,

 this was the entirety of the colloquy regarding Ernes’s

 understanding of his right to a trial by jury:

            For the record, a jury trial is where you have an
            opportunity to help select 12 people from the community.
            The State needs to prove its case beyond a reasonable doubt
            to all 12 jurors, and all 12 jurors must agree before you
            can be found to be guilty. Is that your understanding?

As indicated by the district court’s prefatory statement, the

“exchange” with Ernes was an advisement “for the record,” not a

true colloquy, and was a confusing advisement at that.             The

district court stated that “a jury trial is where [Ernes has] an

opportunity to help select 12 people from the community.”

Although the district court went on to state that “[t]he State

needs to prove its case beyond a reasonable doubt to all 12

jurors, and all 12 jurors must agree before you can be found

guilty.    Is that your understanding?,” conflating jury selection

with a jury trial was confusing.11

      The district court also did not advise Ernes on the fourth

 Duarte-Higareda aspect of a jury trial -- that “the court alone

 decides guilt or innocence if the defendant waives a jury

 trial.”   Duarte-Higareda, 113 F.3d at 1002.         Although a jury

 trial waiver may be valid despite a trial court’s failure to


11
      Thus, we disagree the dissent that the district court’s advisement was
a “succinct and clear explanation of what a jury trial entails.”



                                     18
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER          **


 inform a defendant of certain aspects of the right, the presence

 of a “salient fact” triggers a trial court’s obligation to

 conduct a more comprehensive colloquy that ascertains a

 defendant’s understanding of the right they are waiving.              See

 Friedman, 93 Hawaiʻi at 70, 996 P.2d at 275.

      Most countries, including the Federated States of

 Micronesia (“the FSM”), do not have jury trials.           And most

 countries in the world have civil law traditions, as compared to

 our country as well as forty-nine of its states, including

 Hawaiʻi, which are based on common law traditions.12           In the

 United States, jury-waived bench trials almost always involve

 one judge, who becomes the sole decisionmaker.           In civil law

 countries, however, although the number may vary by country,

 trial courts usually sit on panels of three judges.            See U.S.

 Dep’t of Justice Nat’l Sec. Div., International Legal Systems --

 An Introduction 8.13     Thus, when a language barrier exists, this

 difference between a jury and bench trial is extremely

 important, and a trial court should ensure a defendant

 understands the difference.14


12    Louisiana law is based on a civil law tradition.

13
      Available at https://www.justice.gov/archives/nsd-
ovt/page/file/934636/download, also available at https://perma.cc/6TEC-R5YT.

14    The dissent believes we assume Ernes’s language barrier signified a
complete unfamiliarity with single-judge bench trials and points out that the
FSM has one judge bench trials. However, the record does not indicate Ernes
                                                              (continued. . .)

                                     19
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **


      The lack of information on the record regarding Ernes’s

background and experience contributes to the insufficiency of

the record to establish a valid waiver based on a totality of

circumstances.     The “colloquy” does not reflect any information

regarding Ernes’s background, including his age, employment, how

long he had been in the United States, whether he had received

any schooling in the United States, or whether he had any

familiarity or experience with jury trials.             The district court

did ask Ernes whether his mind was clear and questioned him

about his educational background.         Cf. Gomez-Lobato, 130 Hawaiʻi

at 472, 312 P.3d at 904 (noting that nothing in the record

indicated that Gomez-Lobato’s educational background could

establish that he understood his right to a jury trial).               When

probed about his educational background, however, Ernes

responded, “No, just have high school.”            Although the dissent

asserts that Ernes therefore “had a high school education,”

“just have high school” does not indicate whether Ernes had

graduated from high school and if he had attended high school in

the United States.

      The educational attainment of a defendant is obviously not

controlling; a person with some high school could be quite

(continued. . .)
had any experience with trials in the FSM; thus,   the record does not indicate
his understanding that if he waived his right to   a jury trial, his case would
be decided by one judge. In addition, it cannot    be assumed that an LEP
person lived their entire life in the country of   their native language.


                                     20
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


familiar with the jury trial process.        The educational level of

a defendant can, however, be part of the information base that

might indicate a further inquiry is in order:

           Thus, [State v.] Dickson[, 4 Haw. App. 614, 673 P.2d 1036
           (1983) (holding that the record must indicate a defendant’s
           voluntary, knowing, and intelligent waiver of
           counsel)] indicates that a “trial court should
           first examine” the facts and circumstances particular to
           the defendant that will assist the court in assessing the
           defendant’s level of comprehension. [4 Haw. App. at 619,
673 P.2d at 1041.] Once this initial inquiry is complete,
           the trial court may tailor its colloquy with the defendant
           to ensure that the court adequately conveys the risks and
           disadvantages of self-representation in a manner that the
           defendant will be able to understand. While courts are not
           required to strictly adhere to Dickson’s analytical
           framework [for a waiver of counsel], it provides an
           important tool to ensure waivers are made knowingly and
           intelligently in addition to establishing a complete record
           for appellate review.

State v. Phua, 135 Hawaiʻi 504, 513, 353 P.3d 1046, 1055 (2015)

(emphases added).

      The dissent recognizes that a language barrier is a salient

fact that necessitates a colloquy.        It asserts, however, that

“Gomez-Lobato gave trial courts two examples of colloquies that

would be sufficient:     (1) ask questions to ‘expressly confirm’

Ernes understood ‘that he had a right to trial by jury and that

he was waiving that right,’ or (2) ask Ernes open-ended

questions requiring more than a yes or no answer.           130 Hawaiʻi at

472, 312 P.3d at 904.”     In this case, the only response Ernes

gave that was not “yes” or “no” was “just have high school.”             We

disagree, however, that Gomez-Lobato gave a trial court such a

formulaic “choice.”     That case required that, for a challenged


                                    21
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **


waiver to be affirmed, the record contain a colloquy sufficient

to show that a defendant truly understood the right he was

waiving.

      In Gomez-Lobato, this court therefore actually provided

examples of additional steps that “[a trial] court should take

. . . to ensure the defendant understands the right that [they

are] waiving,” where “a language barrier indicates that [the]

defendant’s written waiver executed outside the presence of the

judge ‘might be less than knowing and intelligent[.]’” Gomez-

Lobato, 130 Hawaiʻi at 472, 312 P.3d at 904.         In other words, the

dissent actually omits a critical part of the passage from

Gomez-Lobato:

           For example, in the instant case, the court did not
           expressly confirm with Gomez–Lobato that he understood that
           he had a right to trial by jury and that he was waiving
           that right. The court could have asked those questions,
           or, as Gomez–Lobato suggests, the court could have asked
           Gomez–Lobato what the document he signed meant to him,
           which would have required more than a yes or no answer and
           would have allowed the court to assess whether Gomez–
           Lobato truly understood the right he was waiving.
Id. (emphasis added).

      Thus, in effect, the dissent now seeks to limit Gomez-

Lobato, which did not create a formulaic approach to whether a

valid waiver was established on the record; that case actually

gave examples of the types of inquiries that could be made for

appellate courts to be satisfied that, based on a totality of

circumstances, a voluntary, knowing, and intelligent waiver had

been shown.

                                    22
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


      As noted, Gomez-Lobato explicitly states that when a

language barrier exists, active questions requiring more than

“yes” or “no” responses can be helpful.          Active questions are

encouraged in court proceedings to ascertain whether a defendant

needs a court interpreter.       See this court’s “Order Adopting the

Policies for Interpreted Proceedings in the Courts of the State

of Hawaiʻi,” at 2.15     In addition to the examples given in Gomez-

Lobato, other active inquiries, such as, “Could you tell me your

understanding of a jury trial?” or, “Could you tell me who will

decide whether you are guilty or not guilty if I accept your

waiver of jury trial?,” also require more than a “yes” or “no”

response from a LEP defendant.        Thus, active questions can help

show whether a defendant truly understands the right being

waived.

      By raising examples of the kinds of inquiries that could

have been helpful, we do not deign to set out questions that

must be asked in each case involving a LEP defendant.16            Our case

law has, however, consistently required that the record reflect

a “true colloquy” establishing a voluntary, knowing, and



15    Available at https://www.courts.state.hi.us/wp-
content/uploads/2019/08/csli-Appendix-B.pdf, also available at
https://perma.cc/5MB5-C7MZ.

16    For example, a defendant with a language barrier could be a legal
scholar from another country specializing in U.S. criminal procedure law
charged with an offense while in Hawaiʻi to study U.S. jury trials.



                                     23
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


intelligent waiver of a constitutional right based on a totality

of circumstances, which must be apparent on the record on

appellate review.

      Thus, for an appellate court to conclude that there was a

valid waiver of a defendant’s constitutional right to jury

trial, the record must reflect a colloquy establishing a true

understanding based on a totality of circumstances of the

particular case.    Black’s Law Dictionary defines a “colloquy” as

“[a]ny formal discussion, such as an oral exchange between a

judge . . . and a . . . defendant in which the judge ascertains

the defendant’s understanding of the proceedings and of the

defendant’s rights.”     Colloquy, Black’s Law Dictionary (11th ed.

2019).

      The dissent would rule that, because the district court

perfunctorily explained “for the record” “three things about

what happens during a jury trial” and Ernes responded “yes,”

“no,” and “just have high school” to the district court’s

advisements, the district court satisfied its “serious and

weighty responsibility” to determine whether a knowing and

intelligent waiver of Ernes’s constitutional right was shown.

We disagree.    A court’s responsibility is not satisfied with

mere “for the record” recitations.      The district court simply

did not engage in a colloquy with Ernes sufficient to ascertain,

based on the record, whether he truly understood the

                                   24
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **


constitutional right he was waiving.      Thus, the “for the record”

recitations do not establish, based on a totality of

circumstances, a knowing and intelligent waiver of Ernes’s

constitutional right to a jury trial.      See U.S. v. Shorty, 741
F.3d 961, 966 (9th Cir. 2013).

                            V.   Conclusion

      Based on the foregoing, the ICA’s March 27, 2019 judgment

on appeal and the district court’s June 8, 2017 judgment and

notice of entry of judgment are vacated, and the case is

remanded to the district court for further proceedings

consistent with this opinion.

Susan L. Arnett                  /s/ Sabrina S. McKenna
for petitioner
                                 /s/ Richard W. Pollack
Stephen K. Tsushima
for respondent                   /s/ Michael D. Wilson




                                   25